Citation Nr: 9928206	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-01 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for substance abuse 
(alcoholism).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to April 
1957.  He is appealing the September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for substance 
abuse, alcoholism.  In April 1999 the veteran appeared at a 
hearing on appeal before the undersigned Member of the Board, 
sitting at the RO.  


FINDING OF FACT

The veteran's claim for service connection for alcoholism 
related to his active service was received in May 1998.


CONCLUSION OF LAW

Service connection for alcoholism based on direct service 
incurrence is precluded as a matter of law.  38 U.S.C.A. § 
105 (West 1991); 38 C.F.R. § 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for alcoholism was 
received in May 1998.  In written statements, and testimony 
presented before the Board, he contended that he became an 
alcoholic during service and that the military is responsible 
for his alcoholism.  He asserted that he was stationed in a 
remote area where there was nothing to do but drink.  He 
concedes that he received no treatment until after service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Significantly, 
however, direct service connection may be granted only when a 
disability was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 1991) and 38 C.F.R. § 3.301 (1998).  The 
term alcohol abuse means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user.  See 38 C.F.R. § 
3.301(d) (1998).  The VA General Counsel has interpreted 
these provisions to mean that a substance abuse disability 
cannot be service connected on the basis of its incurrence or 
aggravation in service.  See VAOPGCPREC 11-96.  See also 
VAOPGCPREC 2-98.

The above referenced statute passed by the Congress, the 
regulation promulgated by VA, and the opinions by the VA 
General Counsel are clear and specific in precluding payment 
for disability due to alcohol abuse, and the Board is bound 
by them.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). Accordingly, the appellant's claim must be denied 
as a matter of law.


ORDER

Service connection for alcoholism is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

